NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROD ESLAMI,                                     No.   14-35677

                Plaintiff-Appellant,            D.C. No. 3:13-cv-00837-HA

 v.
                                                MEMORANDUM*
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, AKA Fannie Mae;
WELLS FARGO BANK, NA,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Ancer L. Haggerty, District Judge, Presiding

                       Argued and Submitted May 11, 2017
                                Portland, Oregon

Before: BYBEE and HURWITZ, Circuit Judges, and ZOUHARY,** District
Judge.

      Rod Eslami obtained a home loan from World Savings Bank (“World

Savings”) and executed a deed of trust as security. After Eslami defaulted on the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
loan, the property was sold through non-judicial foreclosure. Sixteen months later,

Eslami sued Wells Fargo Bank, N.A., the successor to World Savings, and the

Federal National Mortgage Association (“Fannie Mae”), the purchaser or assignee

of World Savings’ interest in the loan, seeking to quiet title to the property. He

alleged that there was no recorded assignment of the deed of trust to Fannie Mae,

and therefore the foreclosure sale and resulting deeds were invalid under Or. Rev.

Stat. § 86.735(1).1

      The district court dismissed the complaint for failure to state a claim, finding

Eslami’s § 86.735(1) claim preempted by the federal Home Owners’ Loan Act

(“HOLA”), 12 U.S.C. §§ 1461-1470. It therefore did not address the defendants’

alternative argument—that Eslami’s post-sale claim is barred under Or. Rev. Stat. §

86.770(1). However, we can affirm the district court on any ground supported by

the record. Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th

Cir. 2001). We have jurisdiction under 28 U.S.C. § 1291, and we affirm on the basis

of § 86.770(1).

      1. Eslami’s complaint seeks to invalidate the foreclosure based solely on the

failure to record an assignment of the deed of trust. See Or. Rev. Stat. § 86.735(1).

But, Eslami does not dispute that he was in default or that he received notice of the


1
       All statutory references in this disposition are to the Oregon Revised Statutes
in effect in 2012; the relevant statutes were renumbered in 2013. See Or. Rev. Stat.
§§ 86.752 (renumbering of § 86.735), 86.797 (renumbering of § 86.770).

                                          2
foreclosure. Under § 86.770(1), “a post-sale challenge must be based on lack of

notice or on some other fundamental flaw in the foreclosure proceedings, such as the

sale being completed without the borrower actually being in default.” Woods v. U.S.

Bank N.A., 831 F.3d 1159, 1166 (9th Cir. 2016) (citation omitted). Because Eslami

alleges only a “technical defect” under the Oregon Trust Deed Act, rather than any

“violations of subsections that grant substantive rights,” his post-sale claim is barred

by § 86.770(1). Id.; see also DiGregorio v. Bayview Loan Servicing, LLC, 381 P.3d
961, 965-67 (Or. Ct. App. 2016) (holding that Oregon law “does not mandate strict

compliance with every provision of the OTDA for a trustee’s sale to be valid” and

thus “where the fundamental premises of [§ 86.770(1)] are satisfied, its provisions

apply”).

        2. Eslami argues that his request for equitable relief independently states a

claim. But, his quiet title claim fails because he cannot prove he retained an interest

in the land under § 86.770(1). See Rohner v. Neville, 365 P.2d 614, 618 (Or. 1961).

The complaint’s “formulaic recitation of the elements” of a quiet title action and its

assertion that his claim to title is superior to the defendants’ claim without “further

factual enhancement” do not state a plausible claim to relief. Woods, 831 F.3d at

1162.

        3. Given our decision, we need not address whether Eslami’s claim is

preempted under HOLA.


                                           3
AFFIRMED.




            4